MEMORANDUM**
Brandon Bagnell appeals his conviction after a jury found him guilty of being a *645felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291. We affirm.
Bagnell contends his conviction should be vacated because he was denied effective assistance of counsel in violation of the Sixth Amendment. Bagnell’s claim of ineffective assistance of counsel is inappropriate on direct appeal because the record is not sufficiently developed to allow review, and the legal representation was not so inadequate that it clearly denied Bagnell his Sixth Amendment right to counsel. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000) (holding that record insufficiently developed to review ineffective assistance claim where trial counsel’s motives unclear).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.